Citation Nr: 0502648	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
hands.

2.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to April 
1972, from February 1977 to February 1980, and from April 
1981 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The Board remanded this case back to 
the RO in July 2003.

The veteran's appeal also initially included the issues of 
entitlement to service connection for disorders of the 
shoulders and knees.  However, these claims were granted in a 
May 2004 rating decision.

The issue of entitlement to service connection for a right 
hip disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's arthritis of the hands has been shown to be 
etiologically related to service.




CONCLUSION OF LAW

A disorder of the hands was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that he was seen for complaints of pain in the 
left hand in March 1971.  Also, there was less grip in the 
right hand than on the left.  Following service, x-rays taken 
in conjunction with an April 1998 VA examination revealed 
degenerative changes and subluxation of the first 
metacarpophalangeal joints bilaterally, left greater than 
right; the examiner diagnosed bilateral osteoarthritis of the 
hands.

Subsequent to the Board's July 2003 remand, the veteran 
underwent a March 2004 VA orthopedic examination, with an 
examiner who reviewed his claims file.  The examiner noted 
that the veteran underwent heavy exertion in service, 
including playing basketball and swimming, and also observed 
that he had no complaints of a post-service injury which 
could have caused his orthopedic problems.  Consequently, the 
examiner found it "more likely than not that his current 
conditions," including his bilateral hand disorder, were 
etiologically related to service.

In this case, the Board fully accepts the March 2004 
examination report opinion supporting in-service causation of 
the veteran's disorder of the hands, particularly in view of 
the noted in-service treatment and the absence of medical 
evidence of any intervening cause.  Significantly, this 
opinion was based on a comprehensive claims file review, and 
there is no basis for questioning the examiner's conclusion. 

Overall, the evidence of record supports the veteran's claim 
for service connection for a disorder of the hands, and this 
claim is granted.


ORDER

Entitlement to service connection for a disorder of the hands 
is granted.


REMAND

Preliminarily, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has determined that a 
remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998). 

In the July 2003 remand, the Board requested that the veteran 
be afforded a VA examination to address the etiology of his 
current diagnosed arthralgia and degenerative joint disease.  
In the body of the remand, the Board referred to the 
veteran's claimed right hip disorder, and the Board observes 
that VA x-rays from April 1998 revealed minor degenerative 
changes of the right hip.  However, this disorder was not 
specifically addressed by the March 2004 VA examination, even 
though the examiner broadly commented that "this patient's 
pain complaints are causally related to service."  As such, 
further development, including an additional VA examination, 
is necessary prior to a Board adjudication of this case.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination, with an examiner 
who has reviewed his claims file.  Based 
on the examination findings and the 
claims file review, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that a 
current right hip disorder, if present, 
is etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to 
service connection for a right hip 
disorder should be readjudicated.  If the 
determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


